Citation Nr: 9915102	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1994 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that new and material evidence had not been 
submitted sufficient to reopen the veteran's claim for 
entitlement to service connection for a back disability.  In 
a decision issued in March 1998, the Board determined that 
new and material evidence had been submitted, and reopened 
the claim for service connection for a back disability.  The 
Board then remanded the case to obtain additional evidence 
and to have the RO readjudicate the service connection claim 
based on a review of all the evidence of record.  The 
development requested on remand was completed, and the case 
was returned to the Board for continuation of appellate 
review.


FINDING OF FACT

The veteran's current back disability had its onset in 
service.


CONCLUSION OF LAW

A back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are negative for complaints, findings 
or diagnoses of a back disorder.  When the veteran was 
examined in December 1945 for service separation, the spine 
and musculoskeletal system were evaluated as normal.  

A VA outpatient treatment entry of February 1950 indicates 
that the veteran complained of pain at the sacrum.  The 
diagnosis was myalgia of the lumbosacral spine.  

VA hospital records indicate that the veteran was seen in 
September 1950, complaining of a chronic low back strain 
which improved with treatment.  X-rays taken in September 
1950 revealed slight narrowing of the lumbosacral disc.  In 
January 1951, the veteran was seen complaining of low back 
pain for the previous thirteen to fourteen months which was 
noted to be aggravated by heavy work.  X-rays taken at that 
time revealed congenital abnormalities of apophyseal joints 
of the lumbosacral joints.  In April 1951, the veteran's L-4 
and L-5 vertebrae and sacrum were surgically fused.  The 
veteran returned to a VA hospital in December 1951 and 
complained of low back pain with radiation down the left leg.  
Physical examination at that time was essentially negative 
with a good range of back motion.

A September 1994 letter from William A. Deyerle, M.D., 
relates the veteran's history of having fallen off a building 
during service in late 1944.  The veteran noted that he 
experienced back pain and left leg numbness after the injury 
and was advised that his symptoms were indicative of muscular 
neuritis.  He indicated that he was initially treated with 
bed rest and pain pills; later, he was placed in a body cast; 
finally, he underwent a back fusion.

Dr. Deyerle stated that a review of the record revealed that 
another physician, who had performed the spinal fusion in 
1951, diagnosed the veteran as having chronic, recurrent back 
strain, superimposed upon an unstable type of lumbosacral 
spine.  It was Dr. Deyerle's conclusion, upon a review of the 
record, as well the veteran's history and recent examination 
findings, that the veteran injured his back during service; 
further, that the residuals of that injury supported a 
diagnosis of unstable lumbosacral spine with repeated 
episodes of back strain.  The physician commented that he did 
not believe that muscular neuritis was ever a true diagnosis 
of the veteran's back problem.  Dr. Deyerle stated that the 
veteran's back fusion, done at a VA hospital by one of his 
residents, had been performed because of repeated episodes of 
back strain and an unstable type of back.  He remarked that 
all symptoms were precipitated by the inservice injury.

A VA orthopedic examination was performed in July 1998 
pursuant to the Board's remand directing that a VA physician 
provide a medical opinion about the etiology of the veteran's 
current low back disorder.  The examiner stated that the 
remand order had been reviewed in its entirety, and the 
detail related in the examination report demonstrates that 
the claims folder had been reviewed.  The veteran reiterated 
essentially the history referenced above, which was to the 
effect that he injured his back during service when he fell 
from a building; that he thereafter experienced low back 
pain; and that he underwent a spinal fusion of the lower back 
in the early 1950's.  He indicated that he currently 
continued to have low back pain, which was referred down the 
left leg and caused him to drag his left foot.

Clinical and x-ray examination was performed.  The impression 
was that the veteran suffered from severe degenerative disk 
and joint disease involving the cervical spine, as well as 
severe degenerative joint disease involving the lumbar spine.  
The examiner observed that the veteran had apparently 
developed chronic back pain as a result of an injury.  It was 
never clearly documented whether he had a lumbar fracture or 
not, according to available records, although it was possible 
that he may have sustained such a fracture.  It was also not 
clear from the medical records whether or not the veteran 
experienced radiculopathy following the back injury, although 
there appeared to be no history of radiculopathy, except for 
some reference to what was called muscular neuritis.  

The examiner went on to note that it was certainly possible 
that this muscular neuritis could have been a radiculopathy 
since muscular neuritis is a nondiagnostic term, and is a 
term that has no clinical significance.  It was the 
examiner's opinion that, if the veteran's problem were truly 
radiculopathy, then it would be reasonable why the veteran 
would have undergone back surgery, as well as fusion, to 
control his symptoms.  The examiner pointed out that there 
were no records available which totally confirmed or 
documented the presence of radiculopathy during the years 
immediately after the reported back injury during service.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).

The appellant asserts that his current back disability is 
attributable to a back injury he sustained during service.  
Dr. Deryele, a physician who supervised the veteran's 
treatment at a VA hospital several decades ago, examined him 
in recent years, and reviewed the medical evidence, concluded 
that the veteran's current low back disability stems from 
inservice back trauma.  The physician determined that injury 
to the low back caused chronic instability and strain of the 
lumbosacral spine; that repeated episodes of back strain and 
an unstable back necessitated fusion of a portion of the 
lumbar spine; and that the veteran's current residual low 
back disability was brought about by back injury during 
service.  Dr. Deyerele's opinion, then, is favorable to the 
veteran's claim of entitlement to service connection for a 
back disability.

A VA physician, who reviewed the record, expressed some 
uncertainty as to whether or not inservice low back trauma 
actually produced a fracture of a lumbar vertebra or as to 
whether or not the veteran's post-injury symptomatology 
actually involved lower extremity radiculopathy.  However, 
the examiner certainly did not rule out the possibility of a 
lumbar fracture in service or the possibility that 
postservice radiculopathy eventually necessitated the lumbar 
fusion within several years of the veteran's separation from 
service.  Although the VA physician's opinion is equivocal, 
the opinion in its entirety can be regarded as favorable to 
the veteran's claim.

In this case, both VA and a private medical opinion now 
provide a nexus between the veteran's current back disability 
and an episode of injury to the back during service.  On the 
evidence now of record, it is at least as likely as not that 
the veteran's back disability had its onset in service.  
Resolving the benefit of the doubt in the appellant's favor, 
a grant of service connection for the veteran's back 
disability is warranted.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for a back disability is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

